Exhibit 10.1.5

AMENDMENT NO. 6

TO THE

UNIFIED WESTERN GROCERS, INC.

CASH BALANCE PLAN

Unified Grocers, Inc. (the “Company”) hereby amends the above-named plan (the
“Plan”), effective as of January 1, 2002, as follows:

1. The definition of “Cash Balance Benefit” under Section 1.2 of the Plan is
hereby amended in its entirety to read as follows:

“‘Cash Balance Benefit’ shall mean, for a Participant who has not reached Normal
Retirement Age, the Participant’s benefit as of any valuation date on or prior
to the Participant’s Normal Retirement Date equal to a single life annuity which
is the Actuarial Equivalent of the projected value of such Participant’s Account
as of such valuation date. For purposes of this definition, ‘projected value’ is
determined using the Plan’s current interest crediting rate and projecting to
Normal Retirement Date. Notwithstanding the foregoing, for a Participant who has
reached Normal Retirement Age, ‘Cash Balance Benefit’ shall mean the
Participant’s benefit as of any valuation date equal to a single life annuity
which is the Actuarial Equivalent of such Participant’s Account as of such
valuation date.”

* * * * * *

The Company has caused this Amendment No. 6 to be signed on the date indicated
below, to be effective as indicated above.

 

    “Company”     UNIFIED GROCERS, INC. Dated: February 18, 2008     By:  
/s/    ROBERT M. LING, JR.             Its:   Executive Vice President & General
Counsel